DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 has been considered by the examiner.
Response to Amendment

Receipt is acknowledged of applicant's amendment filed 03/05/2021. Claims 2-3 have been cancelled by the applicant.  Claims 1 and 4-20 are pending and an action on the merits is as follows.	
Allowable Subject Matter
The indicated allowability of claim 3 is withdrawn in view of the newly discovered reference(s) provided in the IDS submitted 03/05/2021.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Kataoka (US2017/0059120 A1).
Regarding claim 1, Kataoka discloses A light-emitting unit  (Figures 1-4) comprising: a plurality of lenses (4); and two (31,32) or more light-emitting devices (see figures !a-1s) covered by each of the lenses, (4) the two (31,32)or more light-emitting devices covered by one lens of the lenses being electrically separated from each (¶25, ¶40)  other, wherein wavelength bands of light emitted from the two or more light-emitting devices covered by the one lens are the same as each other( ¶35, ¶38), and wherein the two or more light-emitting devices covered by the one lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other( independently adjustable) (¶25, ¶38-¶40)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US2007/0109779 A1) (Sekiguchi, hereafter) in view of Kataoka (US2017/0059120 A1).
Regarding claim 1, Sekiguchi discloses (Figures 1-18 and corresponding text) a light-emitting unit (Figures 3A-3C) comprising: a plurality of lenses (3); and two or more light-emitting devices (LED R, LED B, LED G) covered by each of the lenses (3); wherein wavelength bands of light emitted from the two or more light-emitting devices (LED G, LED G) covered by the one lens are same as each other (¶50).

Kataoka discloses (Figures 1-4) disclose wherein for each group  wavelength bands of light emitted from the two or more light-emitting devices (31, 32) covered by the lens (4) are the same as each other (¶35, ¶38), and wherein for each group the two or more light-emitting  devices (31,332) covered by the lens (4) are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other (independently adjustable)  (¶25,¶40) in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed (¶008).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date to modify Sekiguchi wherein for each group the two or more light-emitting devices covered by the lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed as taught by Kataoka.
Regarding claim 17, Sekiguchi discloses (Figures 1-18 and corresponding text) (Figures 6a-6c): a display (11) provided with a liquid crystal panel (10) and a light-emitting unit (7) on a backside of the liquid crystal panel (¶64), the a light-emitting unit (Figures 3A-3C) comprising: a plurality of lenses (3); and two or more light-emitting devices (LED R, LED B, LED G) covered by each of the lenses (3). Sekiguchi fails to explicitly disclose the two or more light-emitting devices covered by one lens of the lenses being electrically separated from each other; wherein for each group wavelength bands of light emitted 
Kataoka discloses (Figures 1-4) disclose wherein for each group  wavelength bands of light emitted from the two or more light-emitting devices (31, 32) covered by the lens (4) are the same as each other (¶35, ¶38), and wherein for each group the two or more light-emitting  devices (31,332) covered by the lens (4) are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other (independently adjustable)  (¶25,¶40) in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed (¶008).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date to modify T Sekiguchi wherein for each group the two or more light-emitting devices covered by the lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed as taught by Kataoka.
Regarding claim 19, Sekiguchi discloses a lighting apparatus (7) provided with a light-emitting unit (Figures 3A-3C) comprising: a plurality of lenses (3); and two or more light-emitting devices (LED R, LED B, LED G) covered by each of the lenses (3). Sekiguchi fails to explicitly disclose the two or more light-emitting devices covered by one lens of the lenses being electrically separated from each other; wherein for each group wavelength bands of light emitted from the two or more light-emitting devices covered by the lens are the same as each other, and wherein for each group the two or more light-emitting devices covered by the lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date to modify Sekiguchi wherein for each group the two or more light-emitting devices covered by the lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed as taught by Kataoka.
Regarding claims 4-5, Sekiguchi discloses (Figure 10b) wherein the two or more light-emitting devices covered by the one lens (LED1-LED2, green emitting) are disposed side by side in a first direction (x-direction, and the light-emitting devices  (LED1, LED 2, green emitting) disposed adjacently in the lenses adjacent in the first direction.; further discloses that (LED 3 and LED4) in a second direction are the same in the adjacent lens in the same position  (L3, L4), the second direction crossing the first direction.   Sekiguchi fails to explicitly disclose that in the first direction are electrically coupled to each other or that in the second direction devices are coupled together (¶82-¶84). However, because LED1-LED 2 are the same LED’s in under both Lenses as well as,  LED 3 and LED 4), coupling them accordingly would save space , power as well as cut down on cost (less material used) and this would be known  by one of ordinary skill in the art.
lenses adjacent in a first or second direction are electrically coupled to each other, since that which is well known in the art requires only routine skill.
Regarding claim 6 Sekiguchi discloses (Figures 10-10c) wherein four of the light-emitting devices (LED1-LED4 are covered by the one lens (¶50); Sekiguchi fails to explicitly disclose being electrically separated from each other, wavelength bands of light emitted from the four light-emitting devices covered by the one lens are the same as each other, and the four light-emitting devices covered by the one lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other.
Kataoka discloses (Figures 1-4) disclose wherein for each group  wavelength bands of light emitted from the two or more light-emitting devices (31, 32) covered by the lens (4) are the same as each other (¶35, ¶38), and wherein for each group the two or more light-emitting  devices (31,332) covered by the lens (4) are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other (independently adjustable)  (¶25,¶40) in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed (¶008).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date to modify Sekiguchi wherein the four being electrically separated from each other, wavelength bands of light emitted from the four light-emitting devices covered by the one lens are the same as each other, and the four light-emitting devices covered by the one lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed as taught by Kataoka.
Regarding claim 7 Sekiguchi discloses a package housing the two or more light-emitting devices covered by the one lens (¶54).
Regarding claim 10, Sekiguchi discloses wherein the light-emitting device comprises an LED (Light-Emitting Diode) (¶2, ¶38, ¶44)
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US2007/0109779 A1) (Sekiguchi, hereafter) in view of Kataoka (US2017/0059120 A1) and in further view of Ichimura (JP2014082236, machine translation).
Regarding claims 8-9, Sekiguchi as modified Kataoka discloses the device set forth above (see rejection claims 1 and 7), Sekiguchi as modified Kataoka fails to explicitly disclose a reflecting section that is provided in the package, and separates the two or more light-emitting devices (Claim 8); a sealing resin that is filled in the package, wherein a height of the reflecting section is greater than a thickness of the sealing.
Ichimura discloses an LED (Figure 5-6) a reflecting section (3a) that is provided in the package, and separates the two or more light-emitting device; a sealing resin (phosphor layer, 4a)) that is filled in the package; height of the reflecting section (3A) is greater than a thickness of the sealing phosphor layer (¶45-¶46) in order to provide a lightweight device with improved performance effect from a single emission color (¶13)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sekiguchi wherein a reflecting section that is provided in the package, and separates the two or more light-emitting devices; a sealing resin that is filled in the package ,wherein a height of the reflecting section is greater than a thickness of the sealing in order to provide a lightweight device with improved performance effect from a single emission color as disclosed by Ichimura.
Claims 11, 13-15, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over by Takeuchi (US2012/0063150 A1) in view of Kataoka (US2017/0059120 A1)
Regarding claim 11, Takeuchi discloses (Figures 1-21 and corresponding text) (Figure 10 and 15b) A light-emitting unit comprising: a substrate (2); a plurality of light-emitting devices (1) provided on the substrate (2); a lens (3) covering each of the light-emitting devices(1), and disposed to have a gap between the lens (3) and the substrate (2); and a reflecting sheet  (4)provided on the substrate (2), having an opening  (41) for each of the lenses, and having one end in a predetermined direction, the reflecting sheet (4) being provided with a plurality of fitting sections (mating), each of the fitting sections being disposed in the gap, each of the fitting sections (mating) comprising a circumferential edge on side of the one end of the opening (41). Takeuchi fails to explicitly disclose wherein for each group wavelength bands of light emitted from the two or more light-emitting devices covered by the lens are the same as each other, and wherein for each group the two or more light-emitting devices covered by the lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other.
Kataoka discloses (Figures 1-4) disclose wherein for each group  wavelength bands of light emitted from the two or more light-emitting devices (31, 32) covered by the lens (4) are the same as each other (¶35, ¶38), and wherein for each group the two or more light-emitting  devices (31,332) covered by the lens (4) are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other (independently adjustable)  (¶25,¶40) in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed (¶008).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date to modify Takeuchi wherein for each group the two or more light-emitting devices covered by the lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed as taught by Kataoka.
Regarding claim 13, Takeuchi discloses (Figure 15a-15b) wherein the circumferential edge on the side of the one end of the opening comprises a straight portion (44).
Regarding claim 14, Takeuchi disclose wherein circumferential edges on the side of one end of all the openings (41) are disposed in the gaps (no number).
Regarding claim 15, Takeuchi discloses (Figure 100 wherein the lens (3)  is further provided with a projected section  (32, protrusion) at a position opposed to the fitting section (mating)  of the reflecting sheet (3), the projected section (32) being a projected circumferential edge of the lens (3).
Regarding claim 20, Takeuchi discloses (1-21 and corresponding text,);A lighting apparatus (flat screen display device) (¶50) provided with a light-emitting unit (Figure 10 and 15b) A light-emitting unit comprising: a substrate (2); a plurality of light-emitting devices (1) provided on the substrate (2); a lens (3) covering each of the light-emitting devices(1), and disposed to have a gap between the lens (3) and the substrate (2); and a reflecting sheet  (4)provided on the substrate (2), having an opening  (41) for each of the lenses, and having one end in a predetermined direction, the reflecting sheet (4) being provided with a plurality of fitting sections (mating), each of the fitting sections being disposed in the gap, each of the fitting sections (mating) comprising a circumferential edge on side of the one end of the opening (41). Takeuchi fails to explicitly disclose wherein for each group wavelength bands of light emitted from the two or more light-emitting devices covered by the lens are the same as each other, and wherein for each group the two or more light-emitting devices covered by the lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other.
Kataoka discloses (Figures 1-4) disclose wherein for each group  wavelength bands of light emitted from the two or more light-emitting devices (31, 32) covered by the lens (4) are the same as each other (¶35, ¶38), and wherein for each group the two or more light-emitting  devices (31,32) covered by the lens (4) are allowed to pass effective currents therethrough, the effective currents being 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date to modify Takeuchi wherein for each group the two or more light-emitting devices covered by the lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed as taught by Kataoka.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US2012/0063150 A1) in view of Kataoka (US2017/0059120 A1) and in further view of Kuromizu (US2012/0262631 A1).
Takeuchi as modified by Kataoka discloses the device set forth above (see rejections 11 and 20). Takeuchi as modified by Kataoka fail to explicitly disclose wherein the reflecting sheet is further provided with a hole for alignment relative to the substrate. 
Kuromizu discloses (Figure 5-6) discloses wherein slits 28 are made on the marginal part of the supporting pin through-hole 21b to form the piece portions 29. The slits 28 and the piece portions 29 will be described below in detail in order to further support the reflection sheet and restrict movement even when there is heat expansion or contraction of the sheet thus allowing for consistent and uniform emitted light (¶81-¶82).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the lighting apparatus of Takeuchi wherein the reflecting sheet is further provided with a hole for alignment relative to the substrate in order to further support the reflection sheet and restrict movement even when there is heat expansion or contraction of the sheet thus allowing for consistent and uniform emitted light as disclosed by Kuromizu.
Regarding claim 18, Takeuchi discloses (Figures 1-21 and corresponding text) (Figure 10 and 15b) A light-emitting unit comprising: a substrate (2); a plurality of light-emitting devices (1) provided on the substrate (2); a lens (3) covering each of the light-emitting devices(1), and disposed to have a gap between the lens (3) and the substrate (2); and a reflecting sheet  (4)provided on the substrate (2), having an opening  (41) for each of the lenses, and having one end in a predetermined direction, the reflecting sheet (4) being provided with a plurality of fitting sections (mating), each of the fitting sections being disposed in the gap, each of the fitting sections (mating) comprising a circumferential edge on side of the one end of the opening (41). Takeuchi fails to explicitly liquid crystal display; wherein for each group wavelength bands of light emitted from the two or more light-emitting devices covered by the lens are the same as each other, and wherein for each group the two or more light-emitting devices covered by the lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other.
Kataoka discloses (Figures 1-4) disclose wherein for each group  wavelength bands of light emitted from the two or more light-emitting devices (31, 32) covered by the lens (4) are the same as each other (¶35, ¶38), and wherein for each group the two or more light-emitting  devices (31,332) covered by the lens (4) are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other  (independently adjustable)  (¶25,¶40) in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed (¶008).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date to modify Takeuchi wherein for each group the two or more light-emitting devices covered by the lens are allowed to pass effective currents therethrough, the effective currents being different in magnitude from each other in order to provide a device capable of suppressing irregular colors thereof when respective light from the first and second LEDs is mixed as taught by Kataoka.
Kuromizu discloses a liquid crystal display  (Figure 1 and Figure 2 ) having a light emitting unit having a reflection layer in order to provide a device with less brightness unevenness (abstract,¶85-¶87).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the device of Takeuchi wherein to the lighting unit is placed on the back side of the liquid crystal in order to provide a device without uneven brightness and improved luminous intensity as disclosed by Kuromizu.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2012/0063150 A1) in view of Kataoka (US2017/0059120 A1).
Takeuchi as modified by Kataoka discloses the device set forth above (see rejections 11 and 15). Takeuchi as modified by Kataoka fails to explicitly disclose wherein the projected section is further provided with a sloped portion that causes a size of the gap to become greater toward outside.
However Takeuchi discloses that the reflective sheet as applied is assembled such that the sheet lifting up does not occur (figures 10-17), various features for the protrusion (32) (convex portion) are provided such that there is little movement of the reflective sheet. The features include exceeding the size of the hole, fitting to the hole, etc. (¶10, ¶58-¶61, ¶90-¶5).  One ordinary skill decided whether can easily determine whether a sloped area is required based on the teaching of the prior art in order to provide a reflection sheet that does not rise and does not need a screw to prevent,
Therefore it would have been obvious to one of ordinary skill in the art to modify the before the effective filing date to modify the device of Takeuchi wherein the projected section is further provided with a sloped portion that causes a size of the gap to become greater toward outside in order to provide a reflection sheet that does not rise and does not need a screw to prevent it from rising as discloses by Takeuchi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/             Primary Examiner, Art Unit 2879